t c memo united_states tax_court gerald j and monica s ware petitioners v commissioner of internal revenue respondent docket no filed date gerald j and monica s ware pro sese marshall r jones for respondent memorandum findings_of_fact and opinion vasquez judge this matter is before the court on petitioners’ motion to restrain assessment or collection and respondent’s motion to dismiss for lack of jurisdiction at the time they filed the petition petitioners resided in alabama findings_of_fact in petitioners won dollar_figure playing a slot machine at the imperial palace casino in biloxi mississippi but they received only dollar_figure petitioners believed they received dollar_figure less than they won because of federal and state_income_tax withholding according to respondent the difference resulted from petitioners’ decision to receive a lump-sum payment which was paid out at a discount international game technology igt the company responsible for paying the slot machine winnings issued petitioners a form w-2g certain gambling winnings for that reported dollar_figure of gross winnings and zero federal_income_tax withheld petitioners believing that igt had withheld federal and state taxes changed the form w-2g that they attached to their form_1040 u s individual_income_tax_return for by writing in dollar_figure for gross winnings and dollar_figure for federal_income_tax withheld all amounts are rounded to the nearest dollar petitioners appear to have determined federal_income_tax withheld as follows dollar_figure gross winnings - dollar_figure amount petitioners received - dollar_figure state_income_tax withholding according to petitioners dollar_figure petitioners also changed state_income_tax withheld from dollar_figure to dollar_figure it is unclear on what basis petitioners made this change petitioners also changed the date of the winnings from date to date on their form_1040 petitioners reported dollar_figure of gambling winnings as other income and federal_income_tax withheld of dollar_figure petitioners reported a total_tax liability of dollar_figure and an overpayment of dollar_figure the excess of the amount that igt purportedly withheld the internal_revenue_service irs issued petitioners a refund of dollar_figure on date the irs did not receive any of the dollar_figure petitioners claimed igt withheld on date respondent issued a notice to petitioners informing them that the irs had assessed dollar_figure to correct their overstatement of income_tax_withholding march notice the notice also informed them that respondent had determined that they were liable for penalties for not prepaying tax and for late payment of tax and interest for late payment on date petitioners filed a petition with the court although petitioners admit they never received a notice_of_deficiency in their petition they state that they were disputing a notice_of_deficiency purportedly issued on date the petition also states that respondent has ignored petitioners’ whistleblower claim that alleges that igt failed to remit the withheld federal_income_tax on date respondent issued to each petitioner notice cp urgent we intend to levy on certain assets please respond now in response petitioners filed a motion to restrain collection and the march notice was not introduced into evidence assessment respondent subsequently filed a motion to dismiss for lack of jurisdiction at the time of the hearing on the these motions petitioners had requested a collection_due_process or equivalent_hearing cdp hearing and one subsequently was held but no notice_of_determination regarding the cdp hearing has been issued i motion to dismiss opinion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 authorizes the issuance of a notice_of_deficiency no particular form is required 814_f2d_1363 9th cir revg on other grounds 81_tc_855 78_tc_646 however the notice must fulfill the purpose of providing formal notification that a deficiency in tax has been determined 80_tc_34 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure affd in part and vacated in part 756_f2d_1430 9th cir the notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough 88_f2d_650 2d cir the notice must advise the taxpayer that the commissioner has in fact determined a deficiency and specify the year and the amount of the deficiency foster v commissioner supra pincite petitioners argue that the march notice satisfies the requirements to be a notice_of_deficiency however petitioners have not established that the march notice advised petitioners that respondent determined a deficiency and specified the year and the amount of the deficiency accordingly petitioners have failed to show that the march notice operates as a notice_of_deficiency for purposes of conferring jurisdiction on this court moreover respondent was not required to issue a notice_of_deficiency an assessment to correct an overstatement of federal_income_tax withholding is made in the same manner as an assessment for a mathematical_or_clerical_error appearing on the return sec_6201 a notice of assessment arising out of a mathematical_or_clerical_error is not a notice_of_deficiency and taxpayers cannot file a petition with this court based on that assessment sec_6213 in addition respondent is not required to issue a notice_of_deficiency for the penalties and interest arising from petitioners’ underpayment_of_tax see sec_6665 sec_6601 because respondent did not and was not required to issue a notice_of_deficiency we lack jurisdiction accordingly we shall grant respondent’s motion to dismiss ii motion to restrain in the absence of jurisdiction under sec_6213 it follows that the court has no authority to act on petitioners’ motion to restrain assessment or collection see sec_6213 accordingly petitioners’ motion to restrain assessment or collection will be denied iii whistleblower claim petitioners also contend that they filed a form_211 application_for award for original information which respondent ignored in order to apply for a whistleblower award an informant must file a formal claim on form_211 sec_301 f proced admin regs a determination by the commissioner regarding a whistleblower claim can be appealed to the tax_court the court reminds petitioners that once they receive a notice_of_determination following their cdp hearing they can petition this court pursuant to sec_6330 for judicial review of the determination petitioners allege that igt committed fraud by withholding federal_income_tax from their winnings and not remitting it to respondent within days sec_7623 see 135_tc_70 respondent has not issued a determination regarding petitioners’ whistleblower claim and there is no evidence that they filed a form_211 without a determination regarding petitioners’ whistleblower claim or even evidence that they actually filed such a claim this court lacks jurisdiction with respect to the whistleblower claim under sec_7623 to reflect the foregoing an appropriate order and order of dismissal will be entered
